In the

      United States Court of Appeals
                   For the Seventh Circuit
No. 12‐1002

HERNANDEZ BAILEY,
                                                   Petitioner‐Appellant,

                                    v.


MICHAEL LEMKE, WARDEN,
                                                   Respondent‐Appellee.

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
             No. 09 C 691 — William J. Hibbler, Judge. 


    ARGUED JANUARY 16, 2013 — DECIDED NOVEMBER 15, 2013


   Before BAUER  and  HAMILTON, Circuit Judges and MILLER,*
District Judge.
    MILLER,  District  Judge.    An  Illinois  trial  court  convicted
Hernandez Bailey of one count of murder and two counts of
attempted murder. His trial counsel, William Swano, hadn’t
filed a discovery motion, so he (like the prosecutor through


*
   The Honorable Robert L. Miller, Jr., District Judge of the United States
District Court for the Northern District of Indiana, sitting by designation.
2                                                      No. 12‐1002

much of the prosecution’s case) didn’t know that one of the
eyewitnesses  had  testified  before  a  grand  jury.  Mr.  Swano
received  a  transcript  of  that  grand  jury  testimony  after  the
witness left the stand, and entered into a stipulation that the
witness hadn’t told the grand jury that Mr. Bailey was at the
murder scene. Mr. Bailey contends that Mr. Swano’s perfor‐
mance was constitutionally deficient and that he is entitled to
a new trial under Strickland v. Washington, 466 U.S. 668 (1984).
All  of  the  courts  to  consider  this  claim  so  far  agree  that
Mr.  Swano’s  failure  to  file  a  discovery  motion  fell  below
prevailing professional norms, and the state doesn’t question
that finding in this court. We agree with the Illinois Appellate
Court  and  the  federal  district  court  that  Mr.  Bailey  hasn’t
shown  a  reasonable  probability  that  the  result  of  his  trial
would have differed but for Mr. Swano’s error. We affirm the
denial  of  Mr.  Bailey’s  petition  for  relief  under  28  U.S.C.
§ 2254(d). 
    Anthony Jackson was shot to death, and Brandon Adams
and Anthony Camphor were shot but survived, during a gang
fight in May 1987. Someone had thrown a brick at a group of
people and fled. The three victims gave chase into a building,
where rival gang members opened fire. Mr. Bailey and Darryl
Moten were charged with the shootings. Mr. Moten was said
to  have  been  the  actual  shooter,  and  Mr.  Bailey  (known  to
the trial participants as “Peanut”) was said to have directed
Mr. Moten to shoot. Mr. Bailey waived his right to a jury, and
the case proceeded to a trial to the court. Mr. Swano filed no
pretrial  discovery  motion,  but  the  state  had  given  him  a
transcript of the grand jury proceedings that led to Mr. Bailey’s
indictment.
No. 12‐1002                                                     3

    Victim Brandon Abrams testified at trial that he found a
group of about ten people standing around the building, and
asked  them  where  the  brick‐thrower  had  gone.  He  testified
that  someone  (he  couldn’t  say  who)  shouted,  “shoot  them
marks,”  and  someone  else  he  couldn’t  identify  opened  fire.
Torrence Adams testified that he and Michael Thompson were
at the building when they came upon a group of four Gangster
Disciples,  including  Mr.  Bailey  and  Mr.  Moten.  Others  ran
in,  asking  about  the  brick‐thrower,  Mr.  Adams  said,  and
Mr. Moten turned with a gun, Mr. Bailey yelled, “shoot,” and
Mr. Moten fired. Mr. Adams’s identification of Mr. Bailey as
the shouter wobbled a bit on cross‐examination.
    Michael  Thompson,  the  next  witness,  agreed  with
Mr.  Adams up to the point of  identification: Mr.  Thompson
said  he  didn’t  see  who  fired  the  shots  and  didn’t  hear
Mr.  Bailey  tell  anyone  to  shoot.  The  State  moved  to  have
Mr. Thompson declared a hostile witness because of inconsis‐
tent  statements  he’d  made  to  police  a  few  days  after  the
shooting. Officer Thomas Kelly testified that Mr. Thompson
had told him that he heard Mr. Bailey say, “shoot him, shoot
him,”  and  saw  Mr.  Moten  fire  several  shots  at  Anthony
Jackson; Officer Kelly testified that he also heard Mr. Thomp‐
son say the same things to the prosecutor on the day of trial.
During this process, it came to light that Mr. Thompson had
testified before a pre‐indictment John Doe grand jury (as had
Mr. Adams). The prosecutor told the court she hadn’t known
about that testimony until Mr. Thompson mentioned it at trial.
The trial judge adjourned the trial to allow the John Doe grand
jury transcript to be obtained. The state gave attorney Swano
a copy of that transcript before trial resumed. 
4                                                       No. 12‐1002

     Upon resumption of his direct examination, Mr. Thompson
agreed  that  he  had  told  the  police  (and  later  told  the  John
Doe  grand  jury)  he  heard  Mr.  Bailey  give  the  order  and
saw Mr. Moten shoot, and that he had identified Mr. Bailey
in  a  lineup.  On  cross‐examination,  Mr.  Thompson  said  that
everything he said was untrue, that he had lied because the
prosecutors promised him shelter in exchange for cooperation,
and that he implicated Mr. Bailey out of a personal dislike. 
   The John Doe grand jury transcript showed that Mr. Adams
hadn’t  mentioned  Mr.  Bailey’s  name  to  the  grand  jury.
Mr. Adams testified in relevant part:
    Q. And at that time did you see a person that you knew to
       be Darryl Moten?
    A. Yes, sir.
    Q. How long have you known Darryl Moten? 
    A. About  a  year  and  a  half,  since  he  got  out  of  Audy
       Home.
    Q. Was he alone or with other people?
    A. With three more guys.
    Q. And when you first saw Mr. Moten, where were you?
    A. Walking like right beside him, you know, walking from
       the store.
    Q. And when you saw Mr. Moten, where was he at?
    A. Standing right by the elevator.
No. 12‐1002                                                          5

   Q. Would  that  be  near  the  breezeway  to  4101  South
      Federal Building?
   A. Yes, sir.
     Mr. Swano couldn’t ask Mr. Adams about that testimony;
Mr. Adams had completed his testimony and we assume he
hadn’t  been  brought  back  for  the  second  day  of  trial.  The
prosecutor and Mr. Swano presented two stipulations: (1) that
if  Officer  Kelly  were  called  to  testify,  he  would  say  he  had
interviewed  Mr.  Adams  after  a  lineup  three  days  after  the
shooting, and that Mr. Adams didn’t mention that Mr. Bailey
(or  “Peanut”)  was  present  at  the  shooting  scene,  or  that  he
heard  Bailey  (or  “Peanut”)  tell  anyone  to  shoot,  and  that
Mr.  Adams  said  two  of  the  shooting  victims  were  carrying
sticks as they ran into the building, and (2) that if the official
court reporter who reported the John Doe grand jury proceed‐
ings  were  called  as  a  witness,  she  would  testify  that
Mr.  Adams  was  a  witness  before  the  grand  jury  and  never
mentioned during the course of his testimony that Mr. Bailey
or “Peanut” was present at the scene of the shooting.
    The  trial  judge  found  Mr.  Bailey  guilty.  He  said  the
testimony  of  the  first  eyewitness  (victim  Brandon  Abrams)
wasn’t  helpful  because  he  didn’t  identify  anyone,  that
Mr. Thompson’s testimony was persuasive but (because of his
recantation) insufficient alone to support a finding of guilty,
and  that  Mr.  Adams’s  testimony  (which  corroborated
Mr.  Thompson’s)  tipped  the  scale.  The  trial  judge  gave  no
weight to the stipulation about Mr. Adams’s John Doe grand
jury testimony because there was no context in which to weigh
it.
6                                                      No. 12‐1002

     The  Illinois  Appellate  Court  affirmed  Mr.  Bailey’s
conviction, People v. Bailey, 638 N.E.2d 192 (Ill. App. Ct. 1994),
and Mr. Bailey sought post‐conviction relief because (among
other things) Mr. Swano hadn’t filed a discovery motion and
gotten  the  John  Doe  grand  jury  transcript  of  Mr.  Adams’s
testimony in time to use it while Mr. Adams was on the stand.
The  post‐conviction  court  agreed  with  Mr.  Bailey,  but  the
appellate court reversed. People v. Bailey, 872 N.E.2d 1018 (Ill.
App.  Ct.  2007).  The  appellate  court  agreed  with  the  post‐
conviction  court  that  the  failure  to  move  for  discovery  fell
below the constitutional minimum for counsel, but went on to
hold that Mr. Bailey hadn’t shown a reasonable probability that
a  different  result  would  have  followed  a  timely  discovery
motion.  872  N.E.2d  at  640–41.  The  Illinois  Supreme  Court
denied leave to appeal, People v. Bailey, 882 N.E.2d 79 (Ill. 2008),
and the United States Supreme Court denied certiorari. Bailey
v. Illinois, 555 U.S. 1178 (2009).
    Mr. Bailey filed a petition for federal habeas corpus relief
under 28 U.S.C. § 2254(d), arguing among other things that he
was denied effective assistance of counsel and that the Illinois
Appellate Court unreasonably applied Strickland v. Washington,
466  U.S.  668  (1984).  The  district  court  denied  the  petition,
holding that the Illinois Appellate Court didn’t apply law that
was contrary to Strickland and reasonably applied Strickland’s
prejudice prong. A certificate of appealability brings Mr. Bailey
to this court.
   Recognizing that state courts are no less experienced than
federal courts in dealing with claims of ineffective assistance of
counsel, Burt v. Titlow, 571, U.S. —, 2013 WL 5904117 at *4 (U.S.
Nov. 5, 2013), federal law erects a high deferential standard—
No. 12‐1002                                                        7

indeed, a “doubly deferential standard,” id. at *2—for claims
that a state court erred. Federal habeas relief is available only
if the state court’s decision “was contrary to, or involved an
unreasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United States,” or
“was based on  a unreasonable  determination of  the  facts in
light of the evidence presented in the State court proceedings.”
28 U.S.C. § 2254(d)(1) and (2); see also Metrish v. Lancaster, 133
S. Ct. 1781, 1786 (2013). Mr. Bailey must show that the Illinois
courts’ disposition of his claim “was so lacking in justification
that there was an error well understood and comprehended
in  existing  law  beyond  any  possibility  for  fair‐minded
disagreement.”  Harrington  v.  Richter,  131  S.  Ct.  770,  786‐87
(2011); see also Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011). 
    Mr.  Bailey argues  for  relief under  all three exceptions to
§ 2254(d)’s bar on relitigation: he says the Illinois Appellate
Court  (1)  acted  contrary  to  Strickland  v.  Washington;  (2)
unreasonably applied Strickland v. Washington; and (3) based its
decision  on  an  unreasonable  determination  of  the  facts.
Different standards govern these three exceptions. Coleman v.
Hardy, 690 F.3d 811, 815 (7th Cir. 2012). A decision is “contrary
to”  clearly  established  federal  law  if  the  rule  the  decision
applies differs from governing law set forth in Supreme Court
cases. Bell v. Cone, 535 U.S. 685, 694 (2002). A decision involves
an “unreasonable application” of Supreme Court precedent if
the decision, while identifying the correct governing rule of
law, applies it unreasonably to the facts of the case. Williams v.
Taylor,  529  U.S.  362,  407  (2000).  A  decision  “involves  an
unreasonable determination of the facts if it rests upon fact‐
finding  that  ignores  the  clear  and  convincing  weight  of  the
8                                                        No. 12‐1002

evidence.”  Goudy  v.  Basinger,  604  F.3d  394,  399‐400  (7th  Cir.
2010) (citing Ward v. Sternes, 334 F.3d 696 (7th Cir. 2003)).
   Mr. Bailey contends that while the Illinois Appellate Court
correctly identified Strickland as the governing Supreme Court
precedent, that court actually applied a standard that required
him to show that the outcome of the proceedings definitely
would have been—not could have been—different. We don’t
read the Illinois Appellate Court’s decision that way. 
    To establish prejudice from his attorney’s failure to move
for discovery, Mr. Bailey had to show a reasonable probability
that, had his attorney moved for discovery, the proceeding’s
result would have been different. Strickland v. Washington, 466
U.S. at 694. The Illinois Appellate Court expressed the proper
standard  when  it  said,  “a  reasonable  probability  is  a
probability  sufficient  to  undermine  confidence  in  the
outcome.”  People  v.  Bailey,  872  N.E.2d  at  1027  (quoting
Strickland,  466  U.S.  at  694).  A  petitioner  needn’t  prove  by  a
preponderance  of  the  evidence  that  his  attorney’s  failure
changed  the  outcome,  Strickland,  466  U.S.  at  693,  but  the
standard  is  only  slightly  below  that:  a  possibility  that  is
conceivable  but  not  substantial  isn’t  enough.  Harrington  v.
Richter, 131 S. Ct. at 792. 
    In evaluating Mr. Bailey’s prejudice argument, the Illinois
Appellate Court considered various ways things might have
played  out  at  trial  had  Mr.  Swano  moved  for  discovery:
because the prosecutor didn’t know about the John Doe grand
jury,  she  likely  wouldn’t  have  produced  the  transcript  in
response  to  a  motion;  the  trial  judge  might  not  have  let  the
prior testimony be used as impeachment by omission; the trial
No. 12‐1002                                                             9

judge  might  not  have  been  moved  to  disbelieve  the  Adams
trial  testimony.  Mr.  Bailey  says  the  Illinois  Appellate  Court
required him to foreclose all of the possibilities. He misreads
the opinion. The appellate court evaluated what might have
happened  had  counsel  provided  constitutionally  adequate
representation. Such an evaluation ordinarily is an essential
component of the prejudice inquiry. See, e.g., Warren v. Baenen,
712 F.3d 1090, 1101‐02 (7th Cir. 2013) (“there is simply nothing
that would lead us to conclude that it is reasonably probable
that the self‐defense argument would have succeeded or that
it  would  have  been  objectively  reasonable  to  reject  the  plea
deal.”); Mosley v. Atchison, 689 F.3d 838, 851‐52 (7th Cir. 2012)
(upon finding failure to call witnesses fell below constitutional
minimum,  court  immediately  turned  to  how  witnesses’
testimony might have affected outcome). 
    Mr. Bailey argues that a reasonable fact‐finder could have
inferred from the Adams grand jury testimony that the reason
Mr. Adams wasn’t asked to say who was with Mr. Moten was
that  the  grand  jury  prosecutor  was  aware  that  Mr.  Adams
didn’t  know.  This, he notes, is precisely how the  state post‐
conviction  court  reasoned.  The  issue  before  us,  though,  is
whether the Illinois Appellate Court went about its business
appropriately.  Even  if  a  fact‐finder  might  have  drawn  the
inferences Mr. Bailey posits, the Strickland prejudice inquiry is
an  objective  one.  A  court  doesn’t  ask  whether  a  “particular
factfinder would have found a reasonable probability from a
subjective standpoint,” Gutierrez v. Anglin, 706 F.3d 867, 871–72
(7th  Cir.  2013);  Raygoza  v.  Hulick,  474  F.3d  958,  964  (7th  Cir.
2007),  and  the  state  appellate  court  didn’t  have  to  consider
every  conceivable  effect  the  Adams  grand  jury  testimony
10                                                  No. 12‐1002

might have had on the proceedings. Richter v. Harrington, 131
S. Ct. at 792; Strickland v. Washington, 466 U.S. at 693. 
     The  Illinois  Appellate  Court  did  precisely  what  the
constitutional standard demands: based on an objective look at
all the evidence of record, see Woolley v. Rednour, 702 F.3d 411,
426 (7th Cir. 2012), it concluded that since the John Doe grand
jury prosecutor hadn’t asked Mr. Adams questions that would
have  elicited  an  identification  of  Mr.  Bailey,  and  since
Mr. Thompson’s out of court statements tied Mr. Bailey to the
crimes,  Mr.  Adams’s  omitted  grand  jury  testimony  had  no
more—and maybe less—probative value than the stipulations
that were presented at trial. Those stipulations disclosed that
Mr. Adams hadn’t mentioned that Mr. Bailey was at the scene
and hadn’t mentioned hearing Mr. Bailey tell anyone to shoot,
either in the interview with Officer Kelly or in his John Doe
grand  jury  testimony.  The  grand  jury  transcript  which  we
already have set forth, offers nothing more. 
    Mr. Bailey also seeks relief under § 2254(d)(2), contending
that  the  state  court’s  prejudice  finding  was  based  on  an
unreasonable  determination  of  the  facts.  Federal  courts
presume that a state court’s determination of a factual issue
was correct, and a habeas corpus petitioner bears the burden
of  rebutting  that  presumption  of  correctness  by  clear  and
convincing evidence. 28 U.S.C. § 2254(d)(2); Wood v. Allen, 558
U.S. 290, 293 (2010). Mr. Bailey’s argument—that he has met
that burden by raising a possibility that a fact‐finder cognizant
of the precise questions and answers at the John Doe grand
jury session would have inferred that Mr. Adams wasn’t asked
about Mr. Bailey because the prosecutor asking the questions
No. 12‐1002                                                        11

knew  that  Mr.  Adams  didn’t  know  anything  about
Mr. Bailey—falls well short of that hurdle. 
    Citing Kyles v. Whitley, 514 U.S. 419, 434 (1995), Mr. Bailey
argues  tersely  that  the  Illinois  Appellate  Court  erred  by
looking  to  the  sufficiency  of  the  evidence.  In  Kyles,  a  case
considering  the  related  test  for  undisclosed  exculpatory
evidence  under  Brady  v.  Maryland,  373  U.S.  83  (1963),  and
United  States  v.  Bagley,  473  U.S.  667,  682  (1985)  (reversal
required  “if  there  is  a  reasonable  probability  that,  had  the
evidence  been  disclosed  to  the  defense,  the  result  of  the
proceeding would have been different”), the Court explained
that even when sufficient evidence to convict exists with the
missing information, the inquiry goes on. Assuming—without
deciding—that  all  of  the  tests  set  forth  in  the  Brady/Bagley/
Kyles line of cases apply equally to the prejudice prong under
Strickland,  the  Illinois  Court  of  Appeals  acted  properly.  The
sufficiency of Mr. Thompson’s statements was mentioned in
evaluating prejudice, but the court didn’t treat it as dispositive.
People v. Bailey, 872 N.E.2d at 1021–22. It would seem difficult
to decide prejudice under Strickland without evaluating the rest
of the evidence.
     The  Illinois  Appellate  Court’s  resolution  of  Mr.  Bailey’s
ineffective assistance of counsel claim is consistent with, and
a  reasonable  application  of,  the  constitutional  standard  the
Supreme  Court  articulated  in  Strickland  v.  Washington,  466
U.S. 668, and contains a reasonable determination of the facts
in  light  of  the  evidence  presented.  When  the  state  court’s
decision  “is  one  of  severally  equally  plausible  outcomes,”
§  2254(d)  forecloses  federal  habeas  corpus  relief.  Woolley  v.
12                                                       No. 12‐1002

Rednour,  702  F.3d  702  F.3d  411,  425  (7th  Cir.  2012);  Hall  v.
Washington, 106 F.3d 742, 749 (7th Cir. 1997).
     We AFFIRM the district court’s judgment.